Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  May 27, 2008                                                                                              Clifford W. Taylor,
                                                                                                                    Chief Justice

  130756                                                                                                  Michael F. Cavanagh
                                                                                                          Elizabeth A. Weaver
                                                                                                                 Marilyn Kelly
                                                                                                            Maura D. Corrigan
  ROSIA MITCHELL-CRENSHAW,                                                                                Robert P. Young, Jr.
  Successor Personal Representative                                                                       Stephen J. Markman,
                                                                                                                         Justices
  of the Estate of Floyd L. Mitchell,

  Deceased, 

                 Plaintiff-Appellee, 

  v        	                                                           SC: 130756
                                                                       COA: 263057
                                                                       Oakland CC: 2004-060421-NH
  LONNIE JOE, JR., M.D., and

  PROVIDENCE HOSPITAL AND 

  MEDICAL CENTER,

                   Defendants,
  and
  BERNARD KOLE, M.D.,

           Defendant-Appellant.                       

  _________________________________________/

         By order of October 17, 2007, the application for leave to appeal the February 7,
  2006 judgment of the Court of Appeals was held in abeyance pending the decision in
  Braverman v Garden City Hospital (Docket Nos. 134445-6). On order of the Court, the
  case having been decided on April 9, 2008, 480 Mich 1159 (2008), the application is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 27, 2008                        _________________________________________
           l0519                                                                  Clerk